 .72DECISIONSOF THE NATIONALLABOR RELATIONS BOARDStorerCommunications,Inc. (WJKW-TV8)andLocal 666,International Alliance of TheatricalStage Employees and Moving Picture MachineOperators of the United States and Canada(AFL-CIO). Cases 8-CA-17677, 8-CA-17711,and 8-CA-17980June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, HIGGINS, ANDDEVANEYOn December 1, 1987, Administrative LawJudge Martin J. Linsky issued the attached deci-sion.The General Counsel and the Respondent'each filed exceptions, and a supporting brief and abrief in response to the other's exceptions. TheCharging Party filed limited cross-exceptions and abrief in support, and a statement to the Respond-ent's exceptions.The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Storer Communications, Inc., Cleveland,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.Substitute the following for paragraph 2(b) ofthe recommended Order.ITheRespondent has requested oral argument.The requestisdeniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties2 TheRespondent has excepted to some of the judge's credibility find-ings.The Board'sestablished policy is notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit. 1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings.a The judge properly considered the reprimandsgiven to David Wil-liams by theRespondent in May and June of 1983 as background in con-junction with the allegations that the Respondent violated Sec. 8(a)(3) ofthe Act bygivingWilliams a reprimand and suspending him in February1984, and discharging him in December 1984. In sec.III,B,5,of his deci-sion the judge inadvertently stated he would require the Respondent toexpunge reference to all four incidentsfromWilliams'file.However, asonly the Februaryand December 1984 incidentsare the subject of timelyfiled charges and are allegedto violate the Act, we shall modify par. 2(b)of the recommendedOrder to deletethe expunction requirement with re-spect to Williams'1983 reprimands."(b) Expunge from its files any reference to theFebruary 1984 reprimand and suspension, and theDecember 1984 discharge of David Williams andnotify him in writing that this has been done andthat evidence of his unlawful reprimands, suspen-sion, and discharge will not be used as a basis forfuture personnel action against him."Rufus L. Warr, Esq.,for the General Counsel.F.Wilson Chockley Jr.,Nancy A. Noall,andMark Was-sell,Esgs.,of Cleveland, Ohio, for the Respondent.Bernard M. MametandPaul T. Berkowitz, Esqs.,of Chi-cago, Illinois,for the Charging Party.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 17July 1984 the charge in Case 8-CA-17677 was filed, on30 July 1984 the charge in Case 8-CA-17711 was filed,and on 3 January 1985 the charge in Case 8-CA-17980was filed. The charge in Case 8-CA-17980 was amendedon 19 February 1985. All charges were filed by Local666, International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada (AFL-CIO) (Charging Party,Union, or IATSE 666),againstStorer Communications,Inc. (WJKW-TV 8) (Respondent or TV8).On 13 June 1985 the National Labor Relations Board,by the Regional Director for Region 8, issued a secondamended consolidated complaint, which alleges that Re-spondent violated Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act), when it gave a writtenreprimand and a 3-day suspension on 27 February 1984toUnion Steward David Williams and when it dis-charged Union Steward David Williams on 18 December1984.The second amended consolidated complaint alsoalleges that Respondent violated Section 8(a)(1) and (5)of the Act when it bargained to impasse over a permis-sive subject of collectivebargaining, i.e., the scope of thebargaining unit, and further violated Section 8(a)(1) and(5) of the Act when on 10 August 1984 and again on 21September 1984 it unilaterally implemented changes inthe scope of the bargaining unit and in other terms andconditions of employment of its employees. Respondent,in its answer, denied that it violated the Act in anyway.'Thereafter,Respondent filed a Motion for SummaryJudgment, which was opposed by the General Counsel,who filed its own Motion for Summary Judgment. Theentire matter was transferred to the Board. On 8 January1986 the Board denied the Motions for Summary Judg-ment and remanded the case back to Region 8 for hear-ing on the second amended consolidated complaint.Hearings were held before me in Cleveland, Ohio, on20-24 October 1986 and on 5-8 January 1987.IA complaint had issued on 31 August 1984 in Case8-CA-17677. On28 September 1984 a consolidated complaint in Cases8-CA-17677 and 8-CA-17711 had issued. On 27 February1985 an amended consolidatedcomplaint issued inCases 8-CA-17677, 8-CA-17711, and 8-CA-17980.295 NLRB No. 11 STORER COMMUNICATIONS73Upon the entire record in this case,to include post-hearing briefs filed by the General Counsel,Respondent,and the Charging Party and reply briefs filed by theGeneral Counsel and Charging Party,and upon my ob-servation of the demeanor of the witnesses,Imake thefollowingFINDINGS OF FACT1.JURISDICTIONRespondent,StorerCommunications,Inc. (WJKW-TV-8) is, andhas been at all times material herein, a cor-porationwith an officeand place of businessinCleve-land, Ohio,where it is engaged in the operation of a tele-vision broadcasting station,whichadvertisesproductssold nationally and subscribes to NationalWireServices.Annually,Respondent,in the course and conduct of itsbusiness operations describedabove,derives gross reve-nues in excessof $100,000 andreceiveswire servicesvalued in excessof $10,000 directly frompoints outsidethe Stateof Ohio.Respondent admits, and I find,that it is now, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDI find IATSE666 is now, and has been at all timesmaterial herein,a labor organization within the meaningof Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. OverviewThis case has two parts to it and could almost be treat-ed as two separate cases.The firstpart I will address involves the disciplining ofUnion Steward David Williams and the second part Iwill address involves the 8(a)(5) allegations that Re-spondent bargained to impasse over a permissive subjectof bargaining and was without authority to unilaterallyimplement the changes it implemented.Respondent employs approximately 190 employees atTV8 in Cleveland.IATSE666 represents approximately16 of Respondent'semployees.These employees arenews cameramen or, as they are sometimes referred to,photo ournalists.DavidWilliamswas employedatTV-8 from June1966 until he was fired on 18 December 1984. He servedas a union steward on and off during his 18 years withRespondent and continuously for the 7 years immediate-ly prior to his discharge.IATSE 666isone of four unions who represent em-ployees atTV8. Theother unions are the National Asso-ciationofBroadcastEmployeesandTechnicians(NABET),which represents the engineering staff; theAmerican Federation of Television and Radio Artists(AFTRA),which represents on-air performers;and an-otherIATSE Local (IATSERadio and Television orIATSE R&T), whichrepresents cameramen engaged inthe photographing of commercials and special programsthat do not constitute"hard news."On 24 November 1971, theRegionalDirector forRegion8, certified Local 666 and Local 209 of IATSEas the bargaining representative of:All employees of the employerin the Program De-partmentof TV Station WJKW-TV who are en-gagedin film photographyand the processing anddevelopmentof film,including recordingof sound-on-filmwhen using equipment designed and builtinto camera equipment or when recorded at loca-tions other than atWJKW-TV premisesusing twoor less microphones and no auxiliary "mixing" de-vices;excluding all office and clerical employees,professional employees,guards and supervisors, asdefinedin the National Labor RelationsAct, and allother employees.For approximately the next 12 years, the news camera-men and soundmenatTV8were representedjointly bythese two locals.The collective-bargaining agreementsthat were entered into on behalfof the newscameramenrecognizedthat theywere representedby these two enti-ties.By agreementof the twolocals,however, Local 666represented the news cameramenand Local 209 repre-sented the soundmen.The soundmenaccompanied thefilm cameramen into thefieldand were responsible forthe properrecording of the volumeof sound. After No-vember 1983, technology in the industry made the posi-tion and duties of the soundmen unnecessary. Videocameras and video recorderstaped boththe sound andthe image.After theconversionto videotapetechnology,Local 209 fileda disclaimer of interestand Local 666became the sole representative of the news cameramen atTV8.B. Discipliningof David WilliamsThe second amended consolidated complaint allegesthat Respondent violated the Act when in February 1984itgave a written reprimand to David Williams and sus-pended him for 3 days and Respondent violated the ActinDecember 1984 when it discharged David Williams.As noted above Williams was the union steward forIATSE666.Like any other union steward he wascharged with the responsibility of contract administrationand processing of grievances.While it isallegedthat thedisciplining of Williams in February and December 1984was violative of the Act it is necessary to examine allfour occasions when Williams was disciplined since Re-spondent had a progressive discipline system and it wasthe cumulativeeffect ofWilliams' alleged misconduct onfour occasions which led to his layoff in February 1984and his discharge in December 1984. And this is so eventhough two of the four incidents fall outside the 10(b)period.Williams was disciplined on 31 May 1983 for an inci-dent on 28 May 1983,on 17 June 1983 for an incident on16 June 1983, 27 February 1984 for an incident on 19February 1984, and he was fired on 18 December 1984for an incident that occurred on 17 December 1984. Iwill discuss each incident separately. 74DECISIONSOF THE NATIONALLABOR RELATIONS BOARD1. Incident no. 1-28 May 1983On 3 May 1983 NABET, one of the four unions whichrepresentedRespondent'semployees,went on strike.NABETrepresents the engineers who were sometimesreferred to as technicians or videotape editors.The collective-bargaining agreement then in effect be-tween Respondent and IATSE 666 provided, in pertinentpart, in a clause entitled"Application of Agreement-Ju-risdiction," that "the operation of video recorders andaudio mixers on WJKW-TV premises is within the juris-diction of NABET and will be performed by members ofthat unit."After NABETwent onstrikeRespondent implement-ed certainwork rules, one of which provided that"whenever a sound on tape interview is done on prem-ises, our procedure will be exactly the same as it is in thefield.The news cameraman will operate both the cameraand the tape recorder."2It is with this backdrop that Williams upon returningto the station from assignment on the afternoon of 28May 1983 was directed by Producer and statutory Su-pervisor Ray Tomecko to videotape the NABET picket-erswho were picketing outside Respondent'sstation.The videotaping or "shoot" would take place on Re-spondent's premises.Williamsrequestedfrom Producer Ray Tomecko thatan engineer be provided to carry the tape recorder andassistWilliams on the assignment.Under the new workruleWilliams could operate both the videotape cameraand recorder and carry out the assignment without assist-ance.Tomeckohimself assistedWilliams on the assign-ment of videotaping or "shooting" the NABETpicket-ers.The entire event took approximately 5 minutes.On 31 May 1983 Williams received an official repri-mand in writing fromTonyBallew,then head of thenews department, for violating the new work rule. Thereprimand provided, in part, that "Should any furtherviolations occur, appropriate disciplinary action will betaken."Williams neither demanded assistance from Tomeckoor stated he would not do the job without assistance.There is and was nothing in Respondent'swork ruleswhich prohibited an employee fromrequestingassistancefrom one of his bosses or supervisors. In the official rep-rimand given to Williams'and entered in evidence as Re-spondent's Exhibit 4 even TonyBallewreferred toWil-liamsrequestfor assistance from his superior Tomecko asa "request."Indeed,one of Respondent's witnesses,Robert Green,who in May 1983 was chief engineer andat the time of the hearing was director of technical serv-ices, testified it was not wrong for anyone to request as-sistance asWilliams had.Tomeckowas not reprimanded for assisting Williamsor for failing to instruct Williams to handle the assign-ment without assistance pursuant to the new work rule2Respondent's motion to strike all references to Judge Bernard Ries'decision inStorerCommunications Inc., 8-CA-16852, JD-07-86, in theCharging Party's brief is denied. Judge Ries found the promulgation byRespondent of this work rule and others to be unlawfulIt is not neces-sary, however, for me to rely on Judge Ries' decision in deciding theissues in this caseimplementedon 2 May 1983. In fact, at the hearing To-mecko testified he was not particularly familiar with thenew work rule and impliedly testified he did not do any-thing wrong.In short,Williams was the only person reprimanded inthis incident and he was reprimanded forrequestingas-sistancefrom a superior who provided it. There was noevidence at the hearing that the videotaping of theNABETpicketers was done as a news story or for someother purpose. IATSE did not grieve the matter.In his letter of reprimand to Williams, Ballew statesthatwhen he(Ballew) spoke with Williams about thematter Williams argued that forcing him (Williams) to dothe "shoot" without assistance violated IATSE 666'scontractwith TV8.2. Incident no. 2-16 June 1983Immediately prior to the NABET strike Respondentissued a memowhich provided thatunless a new con-tract with NABET was agreed to that as of 3 p.m. on 29April 1983 "any TV-8 employeeis freeto preview, audi-tion,time or chartENG/EFPtapes if required to doso." (Emphasis added.) On 2 May 1983 another memowas issued which provided,in pertinent part, that "anyof youmaynow feel freeto operate the equipment in theENG editing areas for the purpose of previewing,timing, auditioning, and charting tape.Please begin doingthis as the need arises." (Emphasis added.)On 16 June 1983 at approximately 10:15 or 10:30 p.m.Williams received a phone call at home from John Brod-nic, a member of the NABET unit which had returnedfrom strike but had no contract,3 complaining that newscameraman Mark Borchik was viewing and chartingtapes and requesting that Williams speak to him about it.Williams called Borchik in the ready room at the sta-tion-not the previewing room-and told Borchik to"Kindly refrain from editing and previewing until I [Wil-liams] can get a clarification from the union." Williamsthought that Borchik had completed what he was doingthat night for the 11 o'clock news and claims that he hadno intention of interfering with the operation of the sta-tion.In fact, there was no evidence as to what Borchikwas working on and whether or not what Williams toldhim interfered with the operation of the station or not.Respondent's concern was that itcouldhave interferedwith station operations.The following day Williams received a second officialreprimand in writing for interfering with the operation ofthe station.The memo from then Station ManagerJoseph C. Dimino went on to provide "if I hear of an-other incident in which you attempt to interfere with theoperation of the station in anyway,Iwill suspend youfor two weeks without pay. I further informed you thatif another incident occurred after you returned from sus-pension,you would bedismissed."At his meeting with Dimino,subsequent to the inci-dent but prior to receipt of the written reprimand, Wil-liams told Dimino that he thought that charting, view-' Indeed NABETstillhad no contractwithRespondent at the time ofthe hearing in this case STORER COMMUNICATIONS75ing, and editing was the workof NABETand not theworkof IATSE666 members because ofIATSE 666'scontract with Respondent.Borchik was not disciplined in any way.There wasindeed,no evidence that Borchik refused to preview orchart videotape,which he was merelyfreeto do underthe 27April and 2 May 1983 memos referred to above.The memos did not state that a cameraman wasrequiredto preview or chart a tape without assistance but merelythat theywerefreeto do so. John Brodnic, who hadcalledWilliams at home, was not disciplined in any wayeither.Only Williams was disciplined for this incident.No grievance was filed by the Union over Williams'second reprimand.3. Incident No. 3-19 February 1984On Sunday,19 February 1984, Williams and anothernews cameramanRalph Tarsitano were in the readyroom at the station where news cameramen await assign-ments.Tarsitano was waiting for an assignment and Wil-liams was getting ready to go home for the night.The phonerang and Tarsitano spoke to someone. Hegot off the phone and told Williams that he (Tarsitano)had just spoken to Bob Jones,a supervisor,who had toldhim to cover a Knights of Columbus track meet at theColiseum and had said he wanted Tarsitano to take apager with him.Tarsitano commented to Williams that itwas ridiculous to make him (Tarsitano) carry a pagersince he had a walkie-talkie and could be contacted, ifneeded,over the walkie-talkie.At this time Bob Jonescame into the ready room,gave Tarsitano credentials sohe could enter the Coliseum without a ticket, and placedthe pager(a small object that weighted about 4 ounces)on the desk.When Jones left he took the pager withhim. Apparently Jones overheard Tarsitano telling Wil-liams he did not need to take the pager.There was noconversation between Jones and Williams and Tarsitanosaid nothing to Jones.A few minutes later Producer Ray Tomecko,the samesupervisor involved in incident number 1, above, cameinto the ready room, further instructed Tarsitano as towhat his assignment was at the Coliseum.As Tomeckoand Tarsitano were speaking,Williams left and wenthome.Tarsitano went to cover the track meetwithoutthe pager.WhenWilliams returned towork the followingMonday he was called into management and chargedwith refusing to carry a pager.Williams told GrantZalba, a management official,that no one had refused tocarry a pager but went to explain to Zalba that as unionsteward he felt that the news cameramen already carriedtoomuch equipment and should not have to carry apager as well.Thereafter,Williams was called beforeTonyBallew, ahigher ranking management official, and had a similarconversation to the one he had with Zalba. Thereafter,on 27 February 1984, Williams was given a third officialreprimand from Station Manager David Whitaker and a3-day suspension without pay. At this time IATSE 666and Respondent were negotiating for a new collective-bargaining agreement and Williams was a member of thethree-person negotiating team forIATSE 666and had al-ready attended four negotiating sessions.Ralph Tarsitano,the news cameramanwho was toldto take a pagerwithhim on the assignmentand who didnotdo so,was not disciplinedin any way by Respond-ent.Tarsitano,who had workedat the station longerthanWilliams,is stillemployed byRespondent. He wasnot called as a witnessby any sidein the case. BobJones, who is no longer in Respondent's employ, was notcalled as a witness.Ray Tomecko, who did testify,claimed that he arguedwith Williams on the night in question and that Williamsinterfered with the operation of the stationby refusing toletTarsitano carry thepager.Tomecko conceded at thehearing,however, that if Tarsitanohad a walkie-talkie hewouldn't needto carry apager.Evidenceat the hearingrevealed thatTarsitanoat that time was assigned awalkie-talkie.It is inconceivablethat if Williams and To-mecko argued that it would not have comeout that Tar-sitano had a walkie-talkie.Whenitcame outTomeckowouldnot have insistedthat Tarsitanotake the pager aswell. I creditWilliams overTomecko.Williams im-pressed me as an honest witness.Following thisincidenta charge was filed with the Board.4. IncidentNo. 4-17December 1984On 17 December 1984-afternegotiations between Re-spondentand IATSE 666 had brokendown and Re-spondenthadunilaterallyimplementedwork ruleschanges vehemently opposedto by IATSE 666-Wil-liams had a conversation at the station with an engineerand a memberof NABET namedMaurice Sears. SearsaskedWilliams to come upstairs and to ask a recentlyhirednews cameraman named DavidAllman to let aNABETengineer show him the videotape he was view-ing.Williams agreed to do so.In the hallway outside the previewing room Williamssaw anotherNABETengineer named Gaylord Mattio.Williams asked Mattio to come with him. Mattio accom-paniedWilliamsto thepreviewing roomwhere Allmanwas working.Williams askedAllman ifhe would mindlettingMattio show him the videotape.Allman saidokay.Mattio showed Allman the videotape.The show-ing of the tape took between 2 and 5 minutes.As notedabove, a year and a halfbefore thisincidentRespondent had implementednew workrules directed toall its employees,including news cameramen,which pro-vided,in part, that"any of you may now feel free to op-erate theequipmentin the ENGediting areafor the pur-poses of previewing tape."The rule didnot state that en-gineers representedby NABET werenot allowed to pre-view tape for news cameramenor thatnews cameramencouldnot request engineers representedby NABET topreview videotape the news cameramenhad shot.Mattio, who was stillwiththe station, testifiedas a wit-ness for Respondent. He conceded that engineers, nowcalled videotape editors, if requested by news camera-men to show them a tape will do so.Whenmanagementfoundout about this latest incidentWilliams was calledinto the front officeby Station Man-agerDavid Whitaker,charged with interferingwith the 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoperationsof the stationonce again,and fired. NeitherMaurice Sears,Gaylord Mattio, or David Allman weredisciplinedin anyway. Achargewas filed with theBoardover thisincident.5.Discussion of David Williams' caseWilliams was disciplined on four occasions and fired. Iconclude that this was done because of his status as aunion steward for IATSE 666 and was, therefore, illegal.Iwill order Respondent to cease and desist from this orsimilar misconduct, reinstateWilliams, make him whole,and expunge the records of all four incidents from hispersonnel file.Williams was singled out for discipline for no discerni-ble reason other than Respondent's desire to"get him"because of his union position.I reach this conclusionbased on a number of reasons.Williams was one of only several employees of Respondent who picketed Respondent's Christmas party in1983 and he was theonlyemployee who both picketedRespondent's Christmas partyandshowed up at theChristmas Party as a guest later on in the evening.In Incident No. 1, Williams merely requested assist-ance from his superior on a videotape assignment, whichtook all of 5 minutes.Williams was disciplined but thesuperior-Producer Ray Tomecko-who granted Wil-liams' request(not a demand as shown by the fact thatWilliams' reprimand even uses the wordrequestand notdemand) was not disciplined in any way. No one shouldhave been disciplined because no one did anythingwrong.In Incident No. 2, Williams was disciplined for tellingMark Borchik not to preview or chart videotape untilWilliams checked with the Union and Williams spokewith Borchik after John Brodnic asked him to and yetonlyWilliams was disciplined.At thehearing Respond-ent did not even know if Williams'actions interferedwith production or not. If he did interfere with produc-tion it is incredible that Williams was disciplined and notBorchik and Brodnic. If it did not interfere with produc-tion but only had that potential it is incredible that Brod-nic was not disciplined.The only explanation is that Re-spondent was out to get Williams.In Incident No. 3, Williams was disciplined for sup-posedly urging another news cameraman, Ralph Tarsi-tano, not to take a pager on an assignment. I credit Wil-liams over Respondent'switness(Ray Tomecko) thatWilliams did not refuse to take a pager or urge Tarsitanonot to take the pager. In fact, Tarsitano telling Williamsthat he (Tarsitano)did not want to carry a pager consti-tuted protected concerted activity. An employee, Tarsi-tano, was telling his union steward,David Williams, thatitwas crazy for him to carry a pager when he alreadyhad a walkie-talkie. All sides in the case agree that Tarsi-tano didnottake the pager and yet only Williams andnotTarsitano is disciplined.Why?In IncidentNo. 4, Williamsasked news cameramanDavid Allman to let Engineer Gaylord Mattio previewAllman's videotape and Williams does so at the requestof engineer Maurice Sears.The workrule in effect at thetime, by its language, permitted but did not require newscameramento preview tape. The rule did not prohibitthem from asking for assistance.But, in any event, evenif the rule was violated,only Williams is disciplined andnot Sears,Mattio, or Allman.Allman was a new employ-ee-on the job only 7 days-and therefore, it mightmake sense to treat him differently from Williams, Sears,and Mattio but it would not make any sense to treat Wil-liamsdifferent from Sears and Mattio. Why was Wil-liams singled out? Respondent can claim that this wasthe latest of several incidents involving Williams and justthe first incident for the others but no discipline wastaken against the others of any kind and Williams wasdisciplined each and every time he allegedly interferedwith station operations.Williams was disciplined for hisfirst infraction back in May 1983; why were not theseothers treated similarly?Part ofthe answer as towhy Williamswas singled outfor disparate treatment comes from the fact that theUnion for which he had been the steward for manyyears was either about to engage in tough negotiationswith Respondent or was in the process of hard bargain-ing where Respondent was proposing and eventually uni-laterally implementing drastic changes in the workingconditions of the members of IATSE 666. Another partof the answer as to why Williams was singled out is dis-cerniblewhen one hears and reads the testimony ofRobert Kasarda.Kasarda was still working for Respond-ent when he testified at the hearing.He had been in Re-spondent's employ for 23 years when he testified. He is amember of IATSE R&T, one of the four unions repre-senting Respondent's employees.He also carries a cardfor IATSE666.He was a member ofthe IATSE R&Tnegotiating team.During a negotiating session on ap-proximately 3May 1983 between Respondent andIATSE R&T, Joseph C. Dimino, who headed up Re-spondent's negotiating team,said that he (Dimino) was"going to get"David Williams.Dimino was then stationmanagerforTV8 andthe person in management whosignedWilliams'second letter of reprimand, dated 17June 1983, which warned Williams that another incidentwould result in suspension without pay and one afterthat would result in dismissal.When Kasarda was pressed at the hearing by counselforRespondent that he might be confusing Dimino'scomments as being directedat IATSE666 and the issueof concessions and not at David Williams personally, i.e.,we will get the same concessionsfrom IATSE666 thatwe want from IATSE R&T andnotwe will get DavidWilliams personally,Kasarda replied"itcertainly ap-peared to me, at that time, that David was single-was atarget for himself.His name was mentioned,which-that'swhat struck me funny about him being sought out,being a representative at that time for the union." Whenasked if Dimino said he would fire, suspend, or disciplineWilliams, Kasarda replied"No sir. Therewere some ad-jectives that were used,and I can't recall them. Theyweren't complimentary, but the words I do remember asbring indelible[sic] is, thatI will get him."(Emphasisadded.) Shortly thereafter Kasarda toldWilliams whatDimino had said.Dimino, who at the time of the hearing STORER COMMUNICATIONS77had been promoted and transferred to Storer Communi-cations, Inc. in Miami,Florida,did not testify.4It takes alot ofcourage for an employeeto testifyagainst his employer's interests,asKasarda did. I credithis testimony.His demeanor was such that there is noquestion in my mind that his testimony was accurate andtruthful.His motive to fabricatein favor ofhis employerwas much stronger than any motive he mayhave had tofabricate in favor of an employee fired more then 2 yearsbefore he (Kasarda)testified before me.When I add up all of the above I must conclude anddo conclude that David Williams was reprimanded, sus-pended,and discharged in violation of Section 8(a)(1)and (3)of the Actand I do not see how any rationalfactfindercould conclude otherwise.In short, IncidentNo. 1 (request for assistance on a "shoot" of NABETpicketers)was a nonevent.SeeStopN'Go, Inc., 279NLRB 344 (1986).Williams received disparate treatmentin Incidents 2, 3, and 4-assuming,arguendo,he did any-thing improper in IncidentNo. 3 (thepager incident).With regards to Incidents 2 and 4,bothof which in-volvedcameramen viewing videotape,Williams was dis-ciplined and no one else. One distinction between Wil-liams and the others was that only Williams was a unionofficial.Looking at all four incidents we see that onlyWilliams was a union official andthe otherpersons in-volved,Tomecko,Brodnic, Borchik,Tarsitano, Sears,Mattio, and Allman were not union officials.Such dis-parate treatment is violativeof the Act. SeeDel Rey Tor-tilleri,Inc.,272 NLRB1106 (1984).When Williams metwithmanagementofficialshe referred to his Union'scontract with Respondent.You can notdiscipline a stew-ard for talking about contract interpretation with man-agement.See,e.g.,MetroplitanEdison Co. v. NLRB,460U.S. 693, 703(1983).C. The 8(a)(5) AllegationsRespondent and IATSE 666 were parties to a collec-tive-bargaining agreement that ran by its terms from 11December 1980 to 10 December 1983. The agreementcontained a recognition clausewhich provided as fol-lows:Union RecognitionA. The Employerrecognizesthe Unionas the ex-clusive representativefor collectivebargaining in allmatters pertaining to wages,hours of employmentand other conditionsof employment for all Employ-eesasherein defined.B. The Unionrepresents and warrants that it isthe representativeof a majority of such Employeesat thetelevision station herein mentioned,for thepurposesof collectivebargaining in respect to ratesNews DirectorVirgilDominic, a conciliatory type of person,tried toput a"happy face" on the situation.He testified in surrebuttal for Re-spondent that he was present at the negotiating sessions in question andthat Dimino said he would get the same concessions fromDavid's union,IATSE 666,that it wantedfrom IATSE R&T andDimino did not say hewould get Williams personally.IcreditKasarda'sversion of whatDimino said over Dominic's version.of pay,hours and conditions of employment. [Em-phasis added.]The employeesIATSE 666represents are defined in aclause entitled "Application of Agreement-Jurisdic-tion."This clause, whichisquitelengthtly, provided asfollows:2.Applicationof Agreement-JurisdictionA. Thisagreement shall be applicable to a bar-gaining unit comprised of all employeesof TV Sta-tionWJKW-TV who areengaged in the operationof portable electronic cameras and associated videotape equipment,film cameras and processing, stillphotography and processing of same, including re-cording of sound on film when using equipment de-signed and built into camera equipment,using twoor less microphones and no auxiliary"mixing" de-vices.The portable electronic cameras and associat-ed video tape equipment only shall be in conjunc-tion with hard news assignments and documentaries.By further definition, hard news consists of any pro-gram material that appears in a newscast.Excludedare all office and clerical employees,professionalemployees,guards and supervisors,as defined in theNational Labor Relations Act, and all other em-ployees.B. Employees shall perform work of the naturedescribed in Section A above, for all station pro-grams produced exclusively by andforWJKW-TVwith the following exceptions:1.Others may do this work in the followingareas:a.Within a radius of 35 miles from the state cap-itol building in Columbus, Ohio.b.Within Lucas County, Ohio.c.Outside the Stateof Ohio.2.Othersmay also perform such work in case of:a.Unscheduled news events where time does notallow the assignment of employees.b.Programs producedjointly with otherstationson a special event,public service,or networkbasis.c.Where "house" jurisdictionbelongs to anotherbargaining agent certifiedby the National LaborRelations Board-inwhich event the employermay use necessary members of the house unit.d.Employees of the employer who are not mem-bers of the bargaining unit mayphotograph art-workand prepare slide during such hours as amember of the bargaining unit is employed onthe premises.3.The operationof video recorders and audiomixers onWJKW-TV premisesiswithin the juris-dictionof NABET,and will be performed by mem-bers of that unit.C. Employeesshall not be requiredto performany work inconsistent with ParagraphA, above.Nothing in this section shall be construed to limit 78DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe Company's right to lease or purchase programsfrom network or independent producers.D. The Company may at its discretion assignmembers of the unit to perform the work in areasexcluded by this jurisdiction.It is apparent that the "Application of Agreement-Ju-risdiction"clause set out above not only defines who theemployees are who IATSE 666 represents but also de-scribes their work assignments.Negotiations for a new contract to succeed the onedue to expire on 10 December 1983 commenced on 10November 1983. The only change IATSE 666 was seek-ing was to obtain higher wages.Respondent had a greatnumber of changes it wanted to implement.Negotiatingsessions took place on 10 November 1983, 10 January1984, 11 January 1984, 12 January 1984, 8 February1984, 22 February 1984, 19 March 1984, and 7 June1984. At the eighth negotiating session and after impassehad been reached on radical changes Respondent wasproposing to the clause set out above entitled"Applica-tion of Agreement-Jurisdiction,"Respondent presenteditsfinal offer and announced that if it was not acceptedby IATSE 666 that Respondent would start making uni-lateralchanges encompassed within its last offer toIATSE 666.On 16 July 1984 Respondent wrote to the Union andadvised that it intended to terminate the contract, whichhad been kept in effect beyond its scheduled 10 Decem-ber 1983 termination date,on 19 July 1984.On 19 July 1984 Respondent terminated the contractand announced that it would implement certain changeson 10 August 1984.Respondent did implement changeson 10 August 1984 and more changes on 21 September1984.In June 1985 Respondent and IATSE 666 resumed ne-gotiations and, on 25 April 1986, signed a new collec-tive-bargaining agreement effective 1 January 1986 withan expiration date of 31 December 1988. The new agree-ment contained virtually all the changes implemented byRespondent on 10 August 1984 and 21 September 1984and also included a wage increase for all cameramen.The General Counsel and Charging Party argue thatRespondent violated the Act because it bargained to im-passe over a permissive rather than a mandatory subjectof collective bargaining.They argue that the proposedchanges to the clause entitled"Application of Agree-ment-Jurisdiction"towhich the parties bargained toimpasse changed the scope of the bargaining unit and itis illegal to bargain to impasse over such a permissivesubject.They rely principally on the Board's decisions inNewspaper Printing Corp.,250 NLRB 1144(1980), andThe Idaho Statesman,281 NLRB 272 (1986).Respondent argues that the parties bargained to im-passe over a number of subjects(many of which are ob-viously mandatory) to include changes to the clause enti-tled"ApplicationofAgreement-Jurisdiction."Re-spondent argues further that the changes proposed underthat clause did not change the scope of the bargainingunit but included changes in the exclusive work jurisdic-tion of IATSE 666 and went to work assignment (a man-datory subject of bargaining)and not to the scope of thebargaining unit(a permissive subject of bargaining). Thelaw is clear that a party is permitted to bargain to im-passe over a mandatory subject of bargaining but is notpermitted to bargain to impasse over a permissive subjectof bargaining.Respondent relies principally on the deci-sion of the Board inWestern Publishing Co.,269 NLRB355 (1984),and the Sixth Circuit Court of Appeals deci-sion inNewspaper Printing Corp. v. NLRB,692 F.2d 615(6thCir.1982),where the Sixth Circuit reversed theBoard'sdecision inNewspaper Printing Corp.,supra,which is one of the cases the General Counsel andCharging Party rely on.5Iagree with Respondent.I believe the changes pro-posed by Respondent concern themselves with work ju-risdiction and work assignments and do not involve achange in the scope of the bargaining unit.The changesdo not involvewhoIATSE 666 represents but ratherwhatthese employees do. Under the proposed changesIATSE 666 continues to represent the news cameramen(now called photo-journalists)6but their exclusive workjurisdiction has been limited and some of their work canbe done by others.Essentially,other employees of Re-spondent can do the work formerly done exclusively bythe employees represented by IATSE 666. For all practi-cal purposes this is the same as subcontracting and sub-contracting is considered a mandatory subject of collec-tive bargaining and not a change in the scope of the unitand therefore merely a permissive subject of bargaining.See,Fibreboard Paper Products Corp.v.NLRB,379 U.S.203 (1964).The changes proposed and ultimately implemented on10 August 1984 by Respondent following impasse wereas follows:1.Operation of film cameras and processing, stillphotography and processing of same, including re-cording of sound on film when using equipment de-signed and built into camera equipment is removedfrom the exclusive jurisdiction of IATSE 666.2. IATSE666 exclusive geographical jurisdictionislimited to Lake, Geauga, Cuyahoga,Medina,Lorain,Summit and Portage counties.Others maydo IATSE 666 work outside the above areas.3.Respondent,at its discretion,may assign mem-bers of theIATSER&T unit to work in all areas of666 jurisdiction.4.Respondent shall have the right to use anyIATSE material photographedby any IATSEmember in any program originating from WJKW-TV.6 Even though TV8 is located in Cleveland,Ohio, which is covered bythe Sixth Circuit,if this case goes to the Court of Appeals it may or maynot go to the Sixth Circuit.See,Aran Industries,285 NLRB 753(1987).1,of course, am bound by Board law as modified by the Supreme Courtbut not as modified by any particular court of appeals6 In the current collective-bargaining agreement between Respondentand IATSE 666 which is effective from 1 January 1986 through 31 De-cember 1988,and which was agreed to subsequent to the issuance of thesecond amended consolidated complaint but prior to the hearing, thenews cameraman title was changed to photojournalist STORER COMMUNICATIONSTherewas no change in the classificationof employeesrepresentedby IATSE 666.All cameramenwho wereemployed in the operationof portableelectronic camerasand associated videotape equipment in filming hard newsand documentaries continuedtobe represented byIATSE 666.Again,the changes do not addressthe subject of thescope of the bargaining unit(who is represented) butrather the workassignments and exclusiveworkjurisdic-tion of theemployees representedby IATSE 666 (i.e.,what they do). The first threechanges removethe film-ing of hard news in a specific geographic area from theexclusive jurisdictionof IATSE 666,thus permitting Re-spondent to assignsuch work to otheremployees or to asubcontractor.The fourthchange makes clear Respond-ent's right to usethework product by any IATSEmember in any program broadcastat TV8, not just hardnews programs.All cameramen formerly representedby IATSE 666continue to be representedby IATSE 666.The changes unilaterally implemented by Respondentwith respect toIATSE 666's jurisdictionhad two effects.The firstis that Respondent changed what work assign-ments couldbe performedonlyby IATSE 666members.The second effect isto make clear Respondent's right touse IATSE666 members to performwork that formallyfellwithin another union's exclusiveworkjurisdiction.An agreement had previously been reached betweenIATSE R&T andRespondent which permitsIATSE 666members todo work which formerly couldbe assignedonly tomembers ofIATSE R&T.Respondent'smotivation in seekingthe workjurisdic-tion changes it sought was to obtain interchangeability ofcameramen regardlessof theirunion affiliation. Respond-ent was lookingfor flexibility and IATSE666, not un-reasonably,opposed this.The merits of theproposedchanges are not before me merely thelegality ofbargain-ing to impasseoverthem and since the proposals in-volvedexclusiveworkjurisdictionand workassignmentsitwas legal for Respondent to bargain to impasse overthem.Respondent was alsolooking forinterchangeability ofproduct and wanted to be able to use material shot byIATSE R&Ton the news and materialshot by IATSE666 on special programs such as PM Magazine.Again,not unreasonably,IATSE666 was opposedto this. Itdoes not take a genius to know that the opportunities forovertime and, therefore,greater compensation,would in-crease if Respondenthad to use IATSE666 members ona particular assignmentrather thenuse videotape previ-ously shotby an IATSE R&Tcameraman.Respondent,on 21 September1984, implemented fur-ther changes.They included:1.Promulgating a provision allowing an individ-ual outside the bargaining unit to perform work inall areas within the jurisdiction of the Union;7TThis would be the position of chief photographer,who would be asupervisor and do bargaining unit work.Respondent had not as of thetime of the hearing actually implemented this change792.Reducing the minimum number of assignedovertime hours of work performed on the secondregularly scheduled day off if an employee workson both of his regularly scheduled days off;3.Eliminating the ten percent above regularhourly rate for non-overtime work performed be-tween 12:00 midnight and 6:00 a.m.;4.Changing the date of determining employees'vacation eligibility;5.Eliminating the provision for liquidation of va-cation days, substituting a provision for the liquida-tion of holidays;6.Eliminatingthe provisionfor increaseof vaca-tion benefits to employees in the bargaining unit ifsaid benefits are increased to employees outside thebargaining unit;7.Changing a provision concerning retention ofseniority by bargaining unit employees on assign-ment to duty outside the bargaining unit;8. Imposing a provision permitting it to hire oneor more temporary photographic employees for anyreasonwhile eliminating the ten percent abovehighest current wage scale required to be paid tosuch temporary employees;9. Imposing a provision permitting it to suspendor discharge an employee for "unsuitability," re-moving such actions from the purview of the griev-ance arbitration provisions of the collective bargain-ing agreement,and precluding Union investigationof such actions;10.Eliminating the position of crew chief; and11.Eliminating the $60.00 per day aerial photog-raphy pay.As the Board stated inWestern Publishing Co.,supra at355.It is well settled that, after bargaining to an impasse,an employer does not violate Section 8(a)(5) of theAct by makingunilateral changes, as long as thechanges are reasonably encompassed by the em-ployer's pre-impasse proposals.Furthermore, afteran impasse has been reached on one or more sub-jects of bargaining,an employer may implementany of its pre-impasse proposals,even if no impassehas occurred as to those particular proposals whichare put into effect.The proposals unilaterally implemented on 10 Augustand 21 September 1984 were all consistent with Re-spondent's preimpasse proposals.The instant case is unlike that ofBozzuto's,Inc., 277NLRB 977 (1985),where Respondent changed the scopeof the unit by removing from it all part-timers whoworked less than 32 hours per week.Likewise,inNews-paper Printing Corp.,232 NLRB 291 (1977), enfd. 625F.2d 956 (10th Cir. 1980), cert. denied 450 U.S. 911(1981), the employer violated the Act by bargaining toimpasse over a change that gave it complete authorityoverwhowould be in the unit as distinquished fromwhatthose in the unit did. 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMy analysisof theparticulars of this case suggest thatit is more in line with the Board's 1984 decision inWest-ern Publishing,supra, than it is with the Board's 1980 de-cisioninNewspaperPrintingCorp.,supra.Since the Re-spondent did not bargain to impasse overthe scope ofthe bargaining unit(a permissive subject) but rather overan exclusiveworkjurisdiction clause andover work as-signments for the employees representedby IATSE 666Respondent did not violate Section 8(a)(1) and(5)whenit unilaterally implemented the changes it implemented inAugust and September 1984. In resolving this 8(a)(5)issue it isreallyunnecessary to decidewhether the par-tieshad bargained to impasseover subjectsother thanthe "Application of Agreement-Jurisdiction"clause be-cause the parties agreetheybargained to impasse overthis clause and because I conclude that the changes pro-posed to that clause involved mandatorysubjects of bar-gaining.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and in operations affecting commerce within the meaningof Section 2(2), (6), and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.When Respondent gave a written reprimand andsuspended David Williamsfor 3days on 27 February1984 and when Respondent discharged David Williamson 18 December 1984 and when Respondent relied onprevious disciplining of David Williams in May and June1983 because Williams was a union steward and had en-gaged in protected concerted activity Respondent violat-ed Section 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.5.Respondent did not violate the Act in any otherway.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERTheRespondent,StorerCommunications,Inc.(WJKW-TV-8), Cleveland, Ohio, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Reprimanding,suspending,or dischargingemploy-ees becausethey areunion stewards and engage in pro-tected concertedactivity.(b) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of rightsunder Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Recall and makewholeDavid Williams for anyloss of pay andotherbenefitssuffered byhim commenc-8 If no exceptionsare filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard andallobjections to them shallbe deemed waived forallpur-posesing on 18 December 1984. Backpay to be computed inaccordancewith F.W.Woolworth Co.,90 NLRB 289(1950),withinterestas set forth inNew Horizons for theRetarded,283NLRB 1173 (1987).9 (See generallyIsisPlumbingCo.,138 NLRB 716 (1962)).(b)Expungefromitsfiles any referenceto the repri-mands, suspension,and discharge of David Williams andnotifyhim in writing that this has been done and thatevidenceof hisunlawful reprimands,suspension,and dis-charge will not be used as a basisfor futurepersonnelaction against him.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount ofbackpaydue under theterms of this Order.(d) Post atits facility in Cleveland, Ohio,copies of theattached notice marked"Appendix." t 0 Copies of thenotice, on formsprovided by theRegionalDirector forRegion 8, after being signedby theRespondent's author-ized representative,shall beposted bythe Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany othermaterial.(e)Notify theRegional Director in writing within 20days fromthe date ofthisOrderwhat steps the Re-spondent has takento comply. I t9 UnderNew Horizons,interest is computed at the "short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S C.§6621 Interest accrued before 1 January 1987(the effectivedate of the amendment)shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977).10 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."11 The General Counsel's request for a visitatonal clause is denied. SeeCrown ZellerbachCorp.,284 NLRB 111 (1987) Respondent's applicationfor attorneys'fees for preparing an opposition to the visitatorial clause isalso denied.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choice STORER COMMUNICATIONSTo act together for othermutualaid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTreprimand,suspend,or discharge em-ployees because they are union stewards and have en-gagedin protected concerted activity.WE WILL NOTin any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed to them under Section 7 of the Act.81WE WILL recall David Williams immediately and makehim whole for any loss of pay and benefits he sufferedwith interest from 18 December 1984.WE WILL expunge from our files any references to thereprimands,suspension, and discharge of David Williamsand notify him in writing that this has been done andthat evidence of his unlawful reprimands, suspension, anddischarge will not be used as a basis for future personnelaction against him.STORER COMMUNICATIONS,INC. (WJKW-TV 8)